Citation Nr: 1428687	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-40 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.  

2.  Entitlement to service connection for a disorder causing malaise.   

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to an increased (compensable) rating for septoplasty with residual nasal congestion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in April 2014, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  During the Veteran's April 2014 hearing, he withdrew his appeals on the issues of service connection for bilateral shin splints and a disorder causing malaise, and on the issue of a compensable rating for septoplasty with residual nasal congestion.  

2.  The Veteran's current hypertensive cardiovascular disease had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the issues of service connection for bilateral shin splints and a disorder causing malaise, and for a compensable rating for septoplasty with residual nasal congestion, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).
2.  The criteria for service connection for hypertensive cardiovascular disease are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals withdrawn

During the Veteran's April 2014 hearing, prior to the promulgation of a decision on the appeals, the Board received notification from the Veteran that he wanted to withdraw his appeals concerning the issues of service connection for bilateral shin splints and a disorder causing malaise, and for a compensable rating for septoplasty with residual nasal congestion.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for these claims since the appeals have been withdrawn.

Heart disease

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cardiovascular-renal disease, including hypertension, is listed as a chronic disease.  Hypertension is added as it is an early symptom long preceding the development of cardiovascular-renal disease.  38 C.F.R. § 3.309.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

In the present case, the Veteran's hypertension was noted on several occasions in service, and was treated in service with Lisinopril and hydrochlorothiazide.  It has been diagnosed again post-service, and the August 2010 VA examination report indicates that it has caused left ventricular hypertrophy.  Moreover, the Veteran was pre-syncopal with evident hypertension in January 2009, 1 year and 4 days after service; in February 2009, cardiomyopathy and low left ventricular ejection fraction were shown on myoview rest/stress cardiac perfusion study; and in March 2009, congestive heart failure was assessed.  In light of the above, the Board finds that service connection is warranted for all of this as part of a hypertensive cardiovascular disease which had its onset in service.  



ORDER

The appeals on the issues of service connection for bilateral shin splints and a disorder causing malaise, as well as on the issue of a compensable rating for septoplasty with residual nasal congestion, are dismissed.

Service connection for hypertensive cardiovascular disease is granted.   



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


